Citation Nr: 0211331	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-17 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia. 

(The issue of entitlement to service connection for 
schizophrenia will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
December 1976 and from January 1978 to July 1982.  Discharge 
from the first period of service was "honorable"; discharge 
from the second period was "under conditions other than 
honorable."  

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO decision, which was 
prepared in August 1998 and issued to the veteran in 
September 1998, denied entitlement to service connection for 
schizophrenia.  The Board remanded the claim in February 
2001.  The claim now returns to the Board following 
additional development.  

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in March 2000 in 
Huntington, West Virginia, by the undersigned Board Member. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for schizophrenia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.



FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in June 1998 
denied service connection for schizophrenia. 

2.  The evidence associated with the record since the June 
1998 rating decision includes an opinion from a VA physician 
that the veteran's schizophrenia was manifested during his 
second period of service.  

3.  This opinion constitutes new and material evidence 
because it bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  An RO rating decision issued in June 1998, which denied 
entitlement to service connection for schizophrenia, is 
final.  38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence having been submitted since the 
June 1998 rating decision, the veteran's claim of service 
connection for schizophrenia is reopened.  38 C.F.R. 
§ 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1998 rating decision, the RO denied a claim of 
entitlement to service connection for schizophrenia.  The 
veteran did not file a timely substantive appeal to the June 
1998 rating decision, and that decision became final.  38 
U.S.C.A. § 7105 (West 1991).  An August 1998 rating decision 
which continued that denial was, in essence, a denial of a 
request to reopen the veteran's claim for entitlement to 
service connection for a psychiatric disorder. 

38 U.S.C.A. § 5108 provides that, to reopen a claim which has 
been denied, new and material evidence must be presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  No other standard than that 
articulated in the regulation applies to the determination in 
this case.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  
  
There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law, effective in 
November 2000, eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, the provision 
of the VCAA codified at 38 U.S.C.A. § 5103A specifies, with 
respect to disallowed claims, that the duty to assist "shall 
not" be construed to require reopening of a claim that has 
been disallowed except when new and material evidence has 
been presented or secured, as described in 38 U.S.C.A. 
§ 5108.  Additionally, the Board notes that amended 
regulations implementing the VCAA have been promulgated.  
However, although the amended regulations include a change in 
the definition of new and material evidence, the changes are 
effective only to requests to reopen a claim which are 
submitted on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  

As noted, the amended regulatory definition of "new and 
material evidence" is applicable only to claims submitted on 
or after August 29, 2001.  As the veteran's claim was 
submitted prior to August 29, 2001, the definition of new and 
material evidence applicable to this claim is the definition 
contained in 38 C.F.R. § 3.156(a) as in effect prior to 
August 29, 2001.  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge, and later cases regarding 
requests to reopen claims, set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The evidence associated with the claims file since June 1998 
includes the following: private clinical records dated from 
January 1995 through January 1998, statements from the 
veteran, the transcript of a Travel Board hearing, and VA 
clinical records dated from March 2001 through December 2001. 

Some of the above evidence is new and material because such 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Of particular 
relevance, the veteran's treating VA physician opined, in 
March 2001 progress notes, that the onset of the veteran's 
disorder was probably in service.  The physician noted his 
opinion that he "suspect[ed]" that the veteran's 
schizophrenia was probably symptomatic during the veteran's 
service in the 1970's and early 1970's.  This opinion is new, 
in that it was not of record at the time of the prior final 
denial, and is relevant to the issue under consideration.  

Once a determination is made that new and material evidence 
has been submitted, the claim must be reopened, even where, 
as in this case, the veteran has an "OTH" discharge from the 
second period of service  Additionally, the reopened claim 
must now be reviewed under the amended statutory provisions 
enacted as part of the VCAA.  Further development of the 
reopened claim is required prior to an adjudication of the 
reopened claim on the merits.  As noted in the Introduction 
to this decision, the adjudication on the merits of the 
reopened claim will be the subject of a later decision. 


ORDER

New and material evidence having been submitted, the request 
to reopen a claim of entitlement to service connection for 
schizophrenia is granted; the appeal is granted to this 
extent only.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

